Citation Nr: 0725209	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1973 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD, and assigned a 30 percent rating, effective February 
16, 1996.

The veteran testified at a Board hearing in July 2006, where 
he withdrew his application to reopen a claim of service 
connection for a psychiatric disability other than PTSD.  He 
also referenced an application to reopen a claim of service 
connection for a shoulder disability.  This claim is referred 
to the RO for appropriate action.

The issue of entitlement to an increased rating for PTSD, 
since May 23, 2004, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 23, 2004, the veteran was not diagnosed as 
having PTSD.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD prior to May 23, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 1991, 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1995, 2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated and additional notice is not required; thus, 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in November 1997 and May 2004, he was afforded 
formal VA examinations to assess the existence and severity 
of his PTSD.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran filed his original claim for service connection 
in February 1996.  The Board notes that, effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities, including PTSD, as 
codified at 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 
52,695-52,702 (1996).  The current criteria for evaluating 
service-connected psychiatric disabilities is codified at 38 
C.F.R. § 4.130.  See 61 Fed. Reg. 52,700-1.  

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  The effective date of any rating assigned 
under the revised schedular criteria may not be earlier than 
the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of change.  See VAOPGCPREX 3-2000; 38 
U.S.C.A. § 5110(g).  (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issues.)

Pursuant to Diagnostic Code 9411, prior to November 7, 1996, 
PTSD was rated 30 percent disabling when it resulted in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  It was rated 50 
percent when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.

Pursuant to Diagnostic Code 9411, since November 7, 1996, 
PTSD is rated 30 percent disabling when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due  to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

It is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


Analysis

The record shows no psychiatric disorder was noted on the 
veteran's entrance examination into service or on his 
separation from service examination in March 1977.  The 
remaining service medical records, likewise, do not contain 
any complaint, treatment, or diagnosis of a psychiatric 
disorder.

Post-service medical records, dated from June 1977 to May 22, 
2004, show that the veteran had been treated for a variety of 
psychiatric disorders, including:  paranoid schizophrenia, 
major depression, chronic fatigue syndrome, dysthymic 
disorder, avoidant personality disorder, mild tricyclic 
disorder, major affective disorder, and atypical personality 
disorder.  His treatment during this time frame included 
several in-patient hospital stays, but no diagnosis of PTSD 
is reflected in these records.

By way of reference, a VA psychiatric examination was 
conducted in April 1981.  At that time, the veteran reported 
difficulty relating to other people, a poor work history, 
trouble sleeping, nightmares, and paranoia.  The examiner 
found that the veteran was oriented with no hallucinations, 
and had average intellectual functioning.  He noted that his 
mood and affect were "quite flattened" and that he had a 
"suspicious attitude."  The examiner also stated that the 
veteran's memory was intact, his judgment was satisfactory, 
his insight was superficial, and he had difficulty handling 
similarities and abstracting proverbs, but that there was 
evidence of concrete thinking.  He diagnosed him as having 
moderate, chronic paranoid schizophrenia.

Another VA examination was conducted November 1997.  At that 
time, the veteran reported daily panic and anxiety attacks, 
bad dreams, sleep disturbances and paranoia.  The examiner 
found that the veteran had a rapid speech pattern, paranoia, 
depression, loneliness, and suicidal/homicidal ideations.  
His mood and affect were normal despite the veteran's report 
of anxiety and depression.  He diagnosed the veteran as 
having dysthymic and paranoid personality disorders.  The 
examiner explicitly set out his suspicion that the veteran 
did not suffer from PTSD symptoms.   

The first and only record reflecting a diagnosis of PTSD is a 
May 23, 2004 VA examination report, which concludes with that 
specific diagnosis, but offers as a partial rationale that 
"...I don't see why this fellow can't have it...."  The report 
also reflects the examiner's suspicion that the veteran was 
"capable of manipulation," and notes the veteran's 
stressors as death by hanging of several individuals that 
supposedly occurred at Fort Hood while the veteran was 
stationed there, (which is not confirmed in the record), as 
well as an in-service shoulder injury the veteran reported, 
(service connection for a shoulder disability has been 
previously denied.)  

Regardless, based on this VA examination report, the RO 
awarded service connection for PTSD in a May 2005 rating 
action, and assigned a 30 percent evaluation effective from 
the veteran's February 1996 claim.  Since, however, the 
record does not show the veteran had PTSD prior to May 2004, 
a basis to award an evaluation in excess of the 30 percent 
awarded by the RO prior to May 2004 has not been presented.  

With respect to the appropriate rating for the period of time 
since May 2004, additional development is needed as discussed 
in the Remand below.    


ORDER

An increased rating for PTSD, prior to May 23, 2004, is 
denied. 


REMAND

The veteran was diagnosed as having PTSD on May 23, 2004, at 
a VA psychiatric examination.  At his July 2006 Board 
hearing, he indicated that he currently receives treatment 
for this condition at the VA Medical Center in Alexandria, 
Louisiana.  It does not appear that efforts were made to 
attempt to obtain the records of this treatment.  Likewise, 
it is now more than three years since the veteran was 
examined for VA purposes in connection with this claim.  
Under these circumstances, a current examination should be 
scheduled, and an attempt made to obtain more recent 
treatment records. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
veteran's psychiatric treatment records 
from the VA Medical Center in 
Alexandria, Louisiana, dated since May 
23, 2004.

2.  The veteran should be scheduled for a 
VA examination to determine the extent of 
psychiatric impairment as may be caused 
by PTSD.  Prior to the examination, the 
claims folder should be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

3.  Thereafter, the RO should enter a 
determination as to the appropriate 
rating for PTSD since May 23, 2004.  If 
the benefit sought is not granted in 
full, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


